Title: To George Washington from Anne-César, chevalier de La Luzerne, 10 June 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        A Philadelphie le 10 Juin 1782.
                     
                     J’ai reçu la lettre que Votre Excellence m’a fait l’honneur de
                        m’ecrire le 5. de ce mois. Je vous prie de permettre que je fasse parvenir
                        par vous à l’armée Americaine ma reponse à l’adresse que vous avez bien
                        voulu m’envoyer. Les Sentimens qu’elle contient ne peuvent qu’etre
                        infiniment agréables à S.M. Je m’estime heureux d’etre chargé de lui faire
                        parvenir ces temoignages du respect et de l’attachement d’une portion aussi
                        distinguée des Citoyens des Etats unis et de la part qu’ils prennent à sa
                        Felicité domestique et au bonheur de la nation Française. Je suis avec un
                        respectueux attachment Monsieur De Votre Excellence Le três humble et três
                        obeissant serviteur
                     
                        Chev. de la luzerne
                     
                  
                  TranslationPhiladelphia 10 June 1782Sir,
                     I have reced the Letter your Excellency did me the honor to
                        write me the 5th Inst. & beg leave to transmit thro you to the
                        American Army my Answer to the Address you was pleased to Send me—The
                        Sentiments contained therein cannot but be extremely agreable to His Majesty
                        and I esteem my self happy in being charged to transmit him this testimony of
                        the respect & attachment of so distinguished a part of the Citizens
                        of the United States & of the part they take in his domestic
                        felicity and the happiness of the French nation. I am with Respectfull
                        attachment Sir Your Excellencys Most Obedt &c.
                     
                        signed Chev. de la luzerne
                     
                  
               